DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: After careful consideration of the Applicant’s remarks the Examiner has found the independent claims are allowable.  There is no evidence in the prior art of an apparatus comprising an orbital implant for bone anchored affixation of an eye prosthesis, the implant comprising: a baseplate having an orbit radius curvature and an orbit rim curvature and comprising a plurality of microfixation apertures therethrough; and a plurality of transdermal abutments convergently orientated from at an inner edge of the baseplate.
	NOTE: the closest reference is US Patent 5,263,980, this reference discloses an implantable frame used for ears, noses and eyes.  However, the invention is specific to ears implants and not to eyes implants. Saying this, the frame 12 does not disclose an orbit radius curvature, an orbit rim curvature and a plurality of abutments convergently orientated from an inner edge of the baseplate.  The frame of the Leibinger et al reference is capable of bending in any direction in order to mold the frame to any patient’s bone contour, such as, the contour of a patient’s orbital rim structure.  However, it is impossible for an ordinary skill in the art to assume that the Leibinger et al plurality of transdermal abutments (securing device 16) are convergently oriented from an inner edge of the baseplate.  For the reason, the Examiner believes that is not proper to make a 103 rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        8/22/22